Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00607-CR
____________
 
JOMINIQUE O. PITTMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County, Texas
Trial Court Cause No. 1050316
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to aggravated robbery.  In accordance with the terms of a
plea bargain agreement with the State, on June 26, 2006, the trial court
sentenced appellant to confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant this is a plea bargain case, and the defendant has
no right of appeal.  See Tex. R.
App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).